Exhibit 10.1
EXECUTION COPY
FEDERAL SIGNAL CORPORATION
1415 W. 22nd Street
Oak Brook, Illinois 60523-9945
(630) 954-2000
Fax: (630) 954-2030
GLOBAL AMENDMENT
TO NOTE PURCHASE AGREEMENTS
Note Purchase Agreement dated as of June 1, 1999, as
supplemented by a First Supplement dated as of May 15, 2001,
a Second Supplement dated as of November 15, 2001 and a
Third Supplement dated as of December 1, 2002
Note Purchase Agreement dated as of December 15, 2002,
as amended by an Assumption and First Amendment
dated as of January 31, 2008
Master Note Purchase Agreement dated as of June 1, 2003
Dated as of April 27, 2009
To the Holders of the Senior Notes
 of Federal Signal Corporation
 Named in the Attached Annex I
Ladies and Gentlemen:
          Federal Signal Corporation, a Delaware corporation (the “Company”),
agrees with you as follows:
1. PRELIMINARY STATEMENT.
          Reference is made to (i) the Note Purchase Agreement dated as of
June 1, 1999, as supplemented by a First Supplement dated as of May 15, 2001
(‘First Supplement”), a Second Supplement dated as of November 15, 2001 (“Second
Supplement”) and a Third Supplement dated as of December 1, 2002 (“Third
Supplement”) among Federal Signal Corporation (the “Company”) and each of the
Purchasers named in Schedules A thereto (such Note Purchase Agreement, as so
supplemented, the “1999 Note Agreement”); (ii) the Note Purchase Agreement dated
as of December 15, 2002, as amended by an Assumption and First Amendment dated
as of January 31, 2008, among the Company (as guarantor of and successor to
Federal Signal Canada Finance Company) and the Purchasers named in Schedule A
thereto (the “2002 Note

 



--------------------------------------------------------------------------------



 



Agreement”); and (iii) the Master Note Purchase Agreement dated as of June 1,
2003 among the Company and the Purchasers named in Schedule A thereto (the “2003
Note Agreement” and, together with the 1999 Note Agreement and the 2002 Note
Agreement, the “Note Agreements”).
          Pursuant to the Note Agreements the following series of Senior Notes
were issued, all or a portion of which remain outstanding:
$50,000,000 6.79% Senior Notes, Series 1999-A, due June 15, 2011;
$50,000,000 6.60% Senior Notes, Series 2001-A, Tranche 2, due May 30, 2011;
$60,000,000 5.24% Senior Notes, Series 2002-A, due December 15, 2012;
$40,000,000 4.93% Guaranteed Senior Notes due December 30, 2012;
$20,000,000 Floating Rate Senior Notes, Series 2003-A, Tranche 2, due June 30,
2010;
$10,000,000 Floating Rate Senior Notes, Series 2003-A, Tranche 3, due June 30,
2013 (and, together with the Senior Notes referenced above, the “Existing
Notes”).
          Each register for the registration and transfer of Existing Notes
indicates that you and each of the other parties named in Annex 1 to this Global
Amendment to Note Purchase Agreements (this “Global Amendment”) are currently
the holders of the entire outstanding principal amount of the Existing Notes.
You are referred to herein individually as a “Holder” and collectively as the
“Holders.” Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Note Agreements.
2. AMENDMENTS OF NOTE AGREEMENTS.
2.1. Amendment to References to Federal Signal in 2002 Note Agreement.
          Each reference to “Federal Signal” in the 2002 Note Agreement is
replaced with “the Company.”
2.2. Amendment to References to Restricted Subsidiaries in Note Agreements.
          Each reference to “Restricted Subsidiary” or “Restricted Subsidiaries”
in each Note Agreement is replaced with “Subsidiary” or “Subsidiaries.”

- 2 -



--------------------------------------------------------------------------------



 



2.3. Interest Rates and Calculations.
          The interest rate on each series of Notes, or the calculation thereof,
is modified as follows:
     (a) Commencing on the Effective Date (as hereinafter defined), the interest
rate payable on the Series 1999-A Notes, Series 2001-A Notes, Series 2002-A
Notes and the Guaranteed Notes shall increase by one percent (1.0%) per annum
and on January 1, 2010 such interest rate shall increase by another one percent
(1.0%) per annum, as set forth below:

                              Interest Rate     Immediately   Commencing on the
  Commencing on     Prior to the   Effective Date through   January 1, 2010
                    Notes   Effective Date   December 31, 2009   and thereafter
Series 1999-A Notes
    6.79 %     7.79 %     8.79 %
Series 2001-A Notes
    6.60 %     7.60 %     8.60 %
Series 2002-A Notes
    5.24 %     6.24 %     7.24 %
Guaranteed Notes
    4.93 %     5.93 %     6.93 %

     (b) Commencing on the Effective Date, the Applicable Percentage, as such
term is used in Section 1.3(a) of the 2003 Note Agreement, for the
Series 2003-A, Tranche 2, Notes and the Series 2003-A, Tranche 3, Notes shall
increase by one percent (1.0%) per annum and on January 1, 2010 such Applicable
Percentage shall increase by another one percent (1.0%) per annum, as set forth
below:

                              Applicable Percentage     Immediately   Commencing
on the   Commencing on     Prior to the   Effective Date through   January 1,
2010                     Notes   Effective Date   December 31, 2009   and
thereafter
Series 2003-A, Tranche 2
    1.05 %     2.05 %     3.05 %
Series 2003-A, Tranche 3
    1.10 %     2.10 %     3.10 %

     (c) A new Section 1A is added to the 1999 Note Agreement and the 2002 Note
Agreement immediately after Section 1 of such agreements, to read in its
entirety as follows:
1A. CHANGE IN RESERVE REQUIREMENTS.
          The Notes shall bear interest from time to time at the stated rate of
interest (and in the manner) specified therein. Notwithstanding the foregoing,
unless, pursuant to generally applicable insurance regulations for U.S. life and
health insurance companies, the risk based capital factor (the “Risk Based
Capital

- 3 -



--------------------------------------------------------------------------------



 



Factor”) attributable to any of the Notes on April 1, 2010, shall be at a level
below the level attributable to such Notes on the Effective Date (an “RBC
Change”), the interest rate on the outstanding Notes shall be increased by an
additional two percent (2.0%) per annum commencing on April 1, 2010. This
increase shall be in addition to the increases provided in Section 2.3(a) of the
Global Amendment. Each holder of a Note agrees that (i) if it has actual
knowledge of an RBC Change prior to April 1, 2010 it will use reasonable efforts
to notify the Company of such RBC change prior to April 1, 2010 and (ii) upon
written request of the Company prior to April 1, 2010, it will use reasonable
efforts to ascertain whether there has been an RBC Change and to advise the
Company thereof.
     (d) A new Section 1A is added to the 2003 Note Agreement immediately after
Section 1 of such agreement, to read in its entirety as follows:
1A. CHANGE IN RESERVE REQUIREMENTS.
          Subject to the next succeeding sentence, the Notes shall bear interest
from time to time at the stated rate of interest (and in the manner) specified
therein. Notwithstanding the foregoing, unless, pursuant to generally applicable
insurance regulations for U.S. life and health insurance companies, the risk
based capital factor (the “Risk Based Capital Factor”) attributable to any of
the Notes on April 1, 2010, shall be at a level below the level attributable to
such Note on the Effective Date (an “RBC Change”), the applicable percentage to
be used in determining Adjusted Libor for such Notes pursuant to Section 1.3(a)
shall be increased by an additional two percent (2.0%) per annum commencing on
April 1, 2010. This increase shall be in addition to the increases provided in
Section 2.3(b) of the Global Amendment. Each holder of a Note agrees that (i) if
it has actual knowledge of an RBC Change prior to April 1, 2010, it will use
reasonable efforts to notify the Company of such RBC change prior to April 1,
2010 and (ii) upon written request of the Company prior to April 1, 2010, it
will use reasonable efforts to ascertain whether there has been an RBC Change
and to advise the Company thereof.
2.4. Section 8 of Note Agreements.
     (a) Section 8.5 of the 1999 and 2002 Note Agreements, and Section 8.6 of
the 2003 Note Agreement, are amended to read in their entirety as follows,
except that for purposes of the 2003 Note Agreement, all references below to
“8.5” shall be deemed to mean “8.6”:
8.5. Purchase of Notes.
          The Company will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an

- 4 -



--------------------------------------------------------------------------------



 



offer to purchase at not less than par plus accrued interest made by the Company
or an Affiliate pro rata to the holders of All Notes of All Series at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 30 days.
A failure by a holder to respond to an offer under clause (b) above or to accept
any such offer as to all of such offer made to such holder, within the offer
period, shall be deemed to constitute acceptance of such offer by such holder.
If the holders of more than 25% of the principal amount of All Notes of All
Series then outstanding accept or are deemed to have accepted such offer, the
Company shall promptly notify the remaining holders of the actual percentage
that have accepted and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 10 Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
     (b) The definition of “Remaining Scheduled Payments” in Section 8.6 of the
1999 and 2002 Note Agreements is amended to read in its entirety as follows:
          “Remaining Scheduled Payments” means, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon (for this purpose only to be calculated based upon the original coupon
rate on such Note) that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Notes, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Settlement Date and required to be paid
on such Settlement Date pursuant to Section 8.2 or 12.1.
     (c) A new Section 8.7 is added to the 1999 and 2002 Note Agreements and a
new Section 8.9 is added to the 2003 Note Agreement, to read in its entirety as
follows, except that for purposes of the 2003 Note Agreement, all references
below to “8.7” shall be deemed to mean “8.9”:
8.7 Mandatory Offer to Prepay upon Change of Control.
     (a) Notice of Change of Control or Control Event — The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change of Control or Control Event, give notice of such Change of Control
or Control Event to each holder of Notes unless notice in respect of such Change
of Control (or the Change of Control contemplated by such Control Event) shall
have been given pursuant to paragraph (b) of this Section 8.7. If a Change of
Control has occurred, such notice shall contain and

- 5 -



--------------------------------------------------------------------------------



 



constitute an offer to prepay Notes as described in paragraph (c) of this
Section 8.7 and shall be accompanied by the certificate described in paragraph
(g) of this Section 8.7.
     (b) Condition to Company Action — The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes accompanied by the
certificate described in paragraph (g) of this Section 8.7, and (ii) subject to
the provisions of paragraph (d) below, contemporaneously with such action, it
prepays all Notes required to be prepaid in accordance with this Section 8.7.
     (c) Offer to Prepay Notes — The offer to prepay Notes contemplated by
paragraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a Business Day specified in such offer (the
“Proposed Prepayment Date”). If such Proposed Prepayment Date is in connection
with an offer contemplated by paragraph (a) of this Section 8.7, such date shall
be not less than 30 days and not more than 60 days after the date of such offer.
     (d) Acceptance; Rejection — A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
to be delivered to the Company on or before the date specified in the
certificate described in paragraph (g) of this Section 8.7. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.7, or to accept an offer as to all of the Notes held by the holder,
within such time period shall be deemed to constitute acceptance of such offer
by such holder.
     (e) Prepayment — Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the outstanding principal amount of such Notes,
together with interest on such Notes accrued to the date of prepayment and shall
not require the payment of any Make-Whole Amount or prepayment premium. The
prepayment shall be made on the Proposed Prepayment Date except as provided in
paragraph (f) of this Section 8.7.
     (f) Deferral Pending Change of Control — The obligation of the Company to
prepay Notes pursuant to the offers required by paragraphs (a) and (b) and
accepted in accordance with paragraph (d) of this Section 8.7 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control does
not occur on or prior to the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change of Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change of Control and the prepayment are expected to

- 6 -



--------------------------------------------------------------------------------



 



occur, and (iii) any determination by the Company that efforts to effect such
Change of Control have ceased or been abandoned (in which case the offers and
acceptances made pursuant to this Section 8.7 in respect of such Change of
Control shall be deemed rescinded). Notwithstanding the foregoing, in the event
that the prepayment has not been made within 90 days after such Proposed
Prepayment Date by virtue of the deferral provided for in this Section 8.3(f),
the Company shall make a new offer to prepay in accordance with paragraph (c) of
this Section 8.7.
     (g) Officer’s Certificate — Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.7, (iii) the principal amount of each Note offered to be prepaid,
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (v) that the conditions of this Section 8.7
have been fulfilled, (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control and (vii) the date by which any holder of a Note
that wishes to accept such offer must deliver notice thereof to the Company,
which date shall not be earlier than three Business Days prior to the Proposed
Prepayment Date or, in the case of a prepayment pursuant to Section 8.7(b), the
date of the action referred to in Section 8.7(b)(i).
2.5. Section 10 of the Note Agreements.
          Section 10 of each of the Note Agreements is amended to read in its
entirety as follows:
     10. NEGATIVE COVENANTS.
          The Company covenants that so long as any of the Notes are
outstanding:
     10.1 Total Indebtedness/Capital Ratio.
          The Company will not permit the Total Indebtedness/Capital Ratio to be
greater than .50 to 1.0 as of the last day of any fiscal quarter.
     10.2. Priority Debt.
          The Company will not permit Priority Debt to be greater than 20% of
Consolidated Net Worth at any time.
     10.3. [Reserved].

- 7 -



--------------------------------------------------------------------------------



 



     10.4. Liens
          The Company will not, and will not permit any Subsidiary to, permit to
exist, create, assume or incur, directly or indirectly, any Lien on its
properties or assets, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;
     (b) Liens incidental to the ordinary course of business of the Company or
any Subsidiary to secure claims for labor, materials or supplies in respect to
obligations not overdue or in connection with the ownership of property
(including workers’ compensation, unemployment insurance, warehousemen’s,
mechanics’, materialmen’s and attorney’s liens and statutory landlords’ liens)
that are not incurred in connection with the borrowing of money and that in the
aggregate do not materially interfere with the conduct of the business of the
Company and its Subsidiaries taken as a whole or Materially impair the use or
value of the property or assets subject thereto;
     (c) any attachment or judgment Lien, unless the judgment it secures has
not, within 60 days after the entry thereof, been discharged or execution
thereof stayed pending appeal, or has not been discharged within 60 days after
the expiration of any such stay;
     (d) Liens securing Indebtedness of a Subsidiary to the Company or to
another Subsidiary;
     (e) [Reserved];
     (f) minor survey exceptions and the like that do not Materially detract
from the value or utility of such property;
     (g) encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way and other rights and restrictions of record on the use
of real property and defects in title arising or incurred in the ordinary course
of business, which, individually and in the aggregate do not Materially impair
the use or value of the property or assets subject thereto;
     (h) Liens (i) existing on property at the time of its acquisition by the
Company or a Subsidiary and not created in contemplation thereof, whether or not
the Indebtedness secured by such Lien is assumed by the Company or a Subsidiary;
or (ii) on property created contemporaneously with its acquisition or within
180 days of the acquisition or completion of construction or improvement thereof
to secure or provide for all or a portion of the purchase price or cost of
construction or improvement of such property after the date of Closing; or
(iii) existing on property of a Person at the time such Person is merged or
consolidated with, or becomes a Subsidiary of, or substantially all of its
assets are acquired by, the Company or a Subsidiary and not created in
contemplation thereof; provided

- 8 -



--------------------------------------------------------------------------------



 



that in the case of clauses (i), (ii) and (iii) such Liens do not extend to
additional property of the Company or any Subsidiary (other than property that
is an improvement to or is acquired for specific use in connection with the
subject property) and, in the case of clause (ii) only, that the aggregate
principal amount of Indebtedness secured by each such Lien does not exceed the
lesser of the fair market value (determined in good faith by the board of
directors of the Company) or cost of acquisition or construction of the property
subject thereto;
     (i) Liens resulting from extensions, renewals or replacements of Liens
permitted by paragraph (d), (e) and (h), provided that (i) there is no increase
in the principal amount or decrease in the maturity of the Indebtedness secured
thereby at the time of such extension, renewal or replacement, (ii) any new Lien
attaches only to the same property theretofore subject to such earlier Lien and
(iii) immediately after such extension, renewal or replacement no Default or
Event of Default would exist; and
     (j) additional Liens securing Indebtedness not otherwise permitted by
paragraphs (a) through (i) above, provided that, at the time of creation,
assumption or incurrence thereof and any time thereafter, Priority Debt does not
exceed 20% of Consolidated Net Worth.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, the Company will not, and will not permit any Subsidiary to, permit to
exist, create, assume or incur, directly or indirectly, any Lien on its
properties or assets, whether now owned or hereafter acquired, in favor of any
lenders under the Credit Agreement unless concurrently therewith the Company
makes or causes to be made effective provision whereby the Notes are secured by
such Lien equally and ratably with any and all Indebtedness thereby secured
pursuant to agreements containing terms reasonably acceptable to the Required
Holders.
     10.5 Sale of Assets.
          Except as permitted by Section 10.6, the Company will not, and will
not permit any Subsidiary to, sell, lease, transfer or otherwise dispose of,
including by way of merger (collectively, a “Disposition”), any assets,
including capital stock of Subsidiaries, in one or a series of transactions, to
any Person, other than:
     (a) Dispositions in the ordinary course of business;
     (b) Dispositions by the Company to a Wholly Owned Subsidiary or by a
Subsidiary to the Company or to another Wholly Owned Subsidiary or
     (c) other Dispositions not otherwise permitted by this Section 10.5,
including the sale of receivables pursuant to asset securitization transactions,
provided that the aggregate net book value of all assets so disposed of in any
fiscal year pursuant to this Section 10.5(c) does not exceed 15% of Consolidated
Total Assets as of the end of the immediately preceding fiscal year.

- 9 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Company may, or may permit any Subsidiary to,
make a Disposition and the assets subject to such Disposition shall not be
subject to or included in the foregoing limitation and computation contained in
Section 10.5(c), to the extent that the net proceeds from such Disposition
(after repayment of any Indebtedness secured by a Lien on the assets subject to
such Disposition) are within one year of such Disposition:
     (A) reinvested in productive assets by the Company or a Subsidiary; or
     (B) applied to the payment or prepayment of the Notes and any other
outstanding Indebtedness of the Company that is pari passu or senior to the
Notes.
For purposes of foregoing clause B, the Company shall offer to prepay (on a
Business Day not less than 30 or more than 60 days following such offer) the
Notes, on a pro rata basis with the other Indebtedness that the Company elects
to include in such offer, at a price of 100% of the principal amount of the
Notes to be prepaid (without any Make-Whole Amount), together with interest
accrued to the date of prepayment; provided that if any holder of the Notes
declines or rejects such offer, the proceeds that would have been paid to such
holder shall be offered pro rata to the other holders of the Notes that have
accepted the offer. A failure by a holder of Notes to respond in writing not
later than 10 Business Days prior to the proposed prepayment date to an offer to
prepay made pursuant to this Section 10.5 shall be deemed to constitute
acceptance of such offer by such holder. Solely for the purposes of foregoing
clause (B), whether or not such offers are accepted by the holders, the entire
principal amount of the Notes subject thereto shall be deemed to have been
prepaid.
     10.6 Merger, Consolidation, etc.
          The Company will not, and will not permit any Subsidiary to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person except that:
     (a) the Company may consolidate or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, provided that:
     (i) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, shall be a solvent corporation organized and existing under the laws of the
United States or any State thereof (including the District of Columbia), and, if
the Company is not such corporation, such corporation (x) shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (y) shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel, or other independent
counsel

- 10 -



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and
     (ii) at the time of such transaction and immediately after giving effect to
such transaction, no Default or Event of Default shall have occurred and be
continuing; and
     (b) any Subsidiary may (x) merge into the Company (provided that the
Company is the surviving corporation) or a Wholly Owned Subsidiary (provided
that a Wholly Owned Subsidiary is the surviving corporation) or (y) sell,
transfer or lease all or any part of its assets to the Company or a Wholly Owned
Subsidiary, or (z) merge or consolidate with, or sell, transfer or lease all or
substantially all of its assets to, any Person in a transaction that is
permitted by Section 10.5 or, as a result of which, such Person becomes a Wholly
Owned Subsidiary; provided in each instance set forth in clauses (x) through
(z) that, immediately before and after giving effect thereto, there shall exist
no Default or Event of Default.
No such conveyance, transfer or lease of all or substantially all of the assets
of the Company shall have the effect of releasing the Company or any successor
corporation that shall theretofore have become such in the manner prescribed in
this Section 10.6 from its liability under this Agreement or the Notes.
     10.7 Indebtedness of Subsidiaries.
          The Company will not permit any Subsidiary to create, incur, assume,
guaranty or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
     (a) Indebtedness of Subsidiary Guarantors to the banks, the banks’
Affiliates (in the case of Hedging Liability) and the agent under the Credit
Agreement as guarantors under the Bank Guarantees and as borrowers under the
Credit Agreement;
     (b) Indebtedness of Wholly-Owned Subsidiaries to the Company or to other
Wholly-Owned Subsidiaries;
     (c) Indebtedness under hedging arrangements permitted by Section 10.14 (m);
     (d) Indebtedness under each Subsidiary Guaranty;
     (e) Indebtedness under Guaranties permitted under Sections 10.14 (q) or
(t);
     (f) Securitization Transaction Attributed Indebtedness in connection with
Qualified Trade Securitization Transactions; and

- 11 -



--------------------------------------------------------------------------------



 



     (g) Indebtedness not otherwise permitted by this Section 10.7 provided that
Priority Debt does not at any time exceed 20% of Consolidated Net Worth.
     10.8 Subsidiary Guarantors.
          At no time will the aggregate of the assets directly owned by the
Company and directly owned by the Subsidiary Guarantors (excluding, for the
purposes of this calculation, assets owned by any Subsidiary that is not a
Subsidiary Guarantor) comprise less than 50% of the consolidated total assets of
the Company and its Subsidiaries.
     10.9 Guaranties by Subsidiaries.
          The Company will not permit any Subsidiary to become a party to the
Bank Guarantees or to directly or indirectly guarantee any of the Company’s
Indebtedness or other obligations under the Credit Agreement unless such
Subsidiary is, or concurrently therewith becomes, a party to the Subsidiary
Guaranty.
     10.10 Nature of Business.
          The Company will not, and will not permit any Subsidiary to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, were engaged on December 31,
2008.
     10.11. Transactions with Affiliates.
          The Company will not and will not permit any Subsidiary to enter into
directly or indirectly any Material transaction or group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
     10.12. Consolidated Net Worth.
          The Company will at all times maintain a Consolidated Net Worth of not
less than the sum of (a) $355,000,000 plus (b) 50% of Consolidated Net Income
for each fiscal quarter ending on or after March 31, 2007 for which such
Consolidated Net Income is a positive amount (i.e., there shall be no reduction
to the minimum amount of Consolidated Net Worth required to be maintained
hereunder for any fiscal quarter in which Consolidated Net Income is less than
zero).

- 12 -



--------------------------------------------------------------------------------



 



     10.13. Interest Coverage Ratio.
          The Company will not permit the Interest Coverage Ratio to be less
than 3.00 to 1.00 as of the end of any fiscal quarter.
     10.14. Investments, Acquisitions, Loans, Advances and Guaranties.
          The Company will not, and will not permit any Subsidiary to, directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets or business
of any other Person or division thereof, or be or become liable as endorser,
guarantor, surety or otherwise (such as liability as a general partner) for any
debt, obligation or undertaking of any other Person, or otherwise agree to
provide funds for payment of the obligations of another, or supply funds thereto
or invest therein or otherwise assure a creditor of another against loss, or
apply for or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person (cumulatively, all of the foregoing, being
“Investments”); other than:
     (a) investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America provided that any such
obligation matures within one year from the date it is acquired by the Company
or Subsidiary;
     (b) investments in commercial paper rated P-l by Moody’s or A-l by S&P
maturing within one year of its date of issuance;
     (c) investments in certificates of deposit issued by any United States
commercial bank having capital and surplus of not less than $100,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any such commercial bank and maturing within six months
of the date of acceptance or in Eurodollar time deposits placed with any such
commercial bank;
     (d) investments in repurchase obligations with a term of not more than
seven days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;
     (e) investments in money market funds that invest solely, and that are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c) and
(d) above;

- 13 -



--------------------------------------------------------------------------------



 



     (f) tax-exempt obligations, having an effective maturity within one year
from the date of acquisition, that are rated in one of the top two rating
classifications by at least one nationally recognized rating agency; and
     (g) ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Company or any
Subsidiary;
     (h) endorsements of negotiable instruments for collection in the ordinary
course of business;
     (i) loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;
     (j) Permitted Acquisitions;
     (k) Guaranties by Subsidiary Guarantors under the Bank Guaranties;
     (l) Guaranties by Subsidiary Guarantors under the Subsidiary Guaranties;
     (m) interest rate swaps and other recognized hedging arrangements entered
into by the Company or any Subsidiary in the ordinary course of its business for
the purpose of directly mitigating risks associated with liabilities,
commitments or assets held or reasonably anticipated by the Company or such
Subsidiary and not for purposes of speculation or taking a “market view”, and
guaranties by the Company or any Subsidiary of the obligations under such
interest rate swaps or other recognized hedging arrangements;
     (n) investments by the Company and its Subsidiaries from time to time in
their respective Subsidiaries;
     (o) Investments comprised of capital contributions (whether in the form of
cash, a note, or other assets) to a Subsidiary or other special-purpose entity
created solely to engage in a Qualified Securitization Transaction or otherwise
resulting from transfers of assets permitted by Section 10.5 hereof to such a
special-purpose entity;
     (p) Trade Value Agreements aggregating not more than $50,000,000 at any one
time outstanding;
     (q) Guaranties not otherwise permitted by this Section 10.14 aggregating
not more than $100,000,000 at any one time outstanding (specifically excluding
Trade Value Agreements, which are permitted only under clause (p) above), and
provided that any Guaranties entered into by Subsidiaries pursuant to this
clause (q) shall also reduce, on a dollar-for-dollar basis, the amount available
for Guaranties under clause (t), below, even if such Guaranties entered into
under this clause (s) could not otherwise be entered into under said clause (t);

- 14 -



--------------------------------------------------------------------------------



 



     (r) [Reserved];
     (s) Guaranties by the Company of the indebtedness, obligations and
liabilities of Subsidiary borrowers under the Credit Agreement; and
          (t) Investments not otherwise permitted by this Section 10.14
aggregating not more than $20,000,000 at any one time outstanding (specifically
excluding Trade Value Agreements, which are permitted only under clause
(p) above), and provided that any Guaranties entered into by Subsidiaries
pursuant to this clause (t) shall also reduce, on a dollar-for-dollar basis, the
amount available for Guaranties under clause (s) above, even if such Guaranties
entered into under this clause (t) could not otherwise be entered into under
said clause (s).
In determining the amount of Investments permitted under this Section 10.14,
investments and acquisitions shall always be taken at the original cost thereof
(regardless of any subsequent appreciation or depreciation therein), loans and
advances shall be taken at the principal amount thereof then remaining unpaid,
guaranties (other than Trade Value Agreements) shall be taken at the amount of
obligations guaranteed thereby and Trade Value Agreements shall be valued as set
forth in the definition of such term.
     10.15. Most Favored Lender.
     (a) If the Company shall at any time amend or modify any provision of the
Credit Agreement that requires the Company to comply with any financial
covenant, undertaking, restriction or other provision that limits or measures
indebtedness, interest expense, stockholders’ equity, asset sales, sale and
leasebacks, liens, subsidiary indebtedness, credit ratings or any similar items
(however expressed and whether stated as a ratio, as a fixed threshold, as an
event of default, as a right to be prepaid or offered to be prepaid or
otherwise) (each a “Financial Covenant”) that is not at such time included or,
after such amendment or modification, is more restrictive than what is then
included in this Agreement, then the Company shall within 3 Business Days
provide a Most Favored Lender Notice to each holder of the Notes. Unless waived
in writing by the Required Holders within 3 Business Days of the date on which
such notice is required to be sent, each such Financial Covenant and each event
of default, definition and other provision relating to such Financial Covenant
in the Credit Agreement (as amended or modified from time to time thereafter)
shall be deemed to be incorporated by reference in this Agreement, mutatis
mutandis, as if then set forth herein in full.
     (b) The incorporation of any Financial Covenant pursuant to this
Section 10.15 shall:
     (i) automatically (without any further action being taken by the Company or
any holder of a Note) take effect as of the time of effectiveness of such
Financial Covenant under the Credit Agreement;
     (ii) so long as no Default or Event of Default shall then exist under or in
respect of such incorporated Financial Covenant, automatically (without any
further action being taken by the Company or any holder of a Note other than as

- 15 -



--------------------------------------------------------------------------------



 



set forth below) be deleted or further modified if such Financial Covenant,
definition, event of default or other provision relating thereto is deleted
(other than by virtue of a termination of the Credit Agreement) or made less
restrictive on the Company and its Subsidiaries by way of a permanent written
amendment or modification of such Credit Agreement (and not by temporary waiver
of rights thereunder); provided that:
     (A) if any fee or other consideration is paid or given to any bank party to
the Credit Agreement in connection with such deletion or modification, each
holder of a Note receives equivalent consideration on a pro rata basis and such
deletion or modification shall not be effective until such consideration is
received by each such holder; and
     (B) in no event shall any deletion or relaxation of any such Financial
Covenant have the effect of deleting or making less restrictive any covenant or
other provision specifically set forth in this Agreement; and
     (iii) subject to Section 10.15(b)(ii), continue in effect regardless of any
subsequent termination of the Credit Agreement.
2.6. Amendments of Section 11 of Note Agreements.
     (a) Section 11(c) of each of the Note Agreements is amended to read in its
entirety as follows:
     (c) the Company defaults in the performance of or compliance with any term
contained in Sections 7.1(e) or 10.1 through 10.15; or
     (b) Each reference to “5% of Adjusted Consolidated Net Worth (as of the end
of the most recently completed fiscal period of the Company)” in Sections 11(f)
and (i) is replaced with “$25,000,000.”
2.7. Amendment of Schedule B of Note Agreements.
          Schedule B of each of the Note Agreements is amended and restated to
read in its entirety as follows:
          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
          “Acquired Business” means the entity or assets acquired by the Company
or a Subsidiary in an Acquisition, whether before or after the date hereof.
          “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership

- 16 -



--------------------------------------------------------------------------------



 



interests or equity of any Person (other than a Person that is a Subsidiary), or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or the Subsidiary is the
surviving entity.
          “Adjusted LIBOR Rate” is defined in Section 1.3(a) of the 2003 Note
Agreement.
          “Affiliate” means, at any time, and with respect to any Person,
(a) any other Person that at such time directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person, and (b) any Person beneficially owning or holding,
directly or indirectly, 10% or more of any class of voting or equity interests
of the Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
          “All Notes of All Series” means, at any time, the Notes then
outstanding under the Note Agreements.
          “Anti-Terrorism Order” means Executive Order 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001).
          “Bank Guarantees” means the Guaranties contained in or provided by any
Subsidiary in connection with the Credit Agreement.
          “Business Day” means (a) for the purposes of Section 8.6 of the 1999
and 2002 Note agreements and Section 8.7 of the 2003 Note Agreement only, any
day other than a Saturday, a Sunday or a day on which commercial banks in New
York City are required or authorized to be closed, and (b) for the purposes of
any other provision of this Agreement, any day other than a Saturday, a Sunday
or a day on which commercial banks in Chicago, Illinois, or New York, New York
are required or authorized to be closed; provided that, if the applicable
Business Day relates to the determination of LIBOR, a day on which dealings are
also carried on in U.S. dollar deposits in the London interbank market.
          “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

- 17 -



--------------------------------------------------------------------------------



 



          “Change of Control” means:
     (a) an event or series of events by which any “person” or “group” (within
the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 25% or more of the voting power of the then outstanding Voting
Stock of the Company;
     (b) individuals who, at the beginning of any period of 24 consecutive
months, constitute the Company’s board of directors (together with any new
director whose election by the Company’s board of directors or whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason (other than death or disability) to
constitute a majority of the Company’s board of directors then in office;
     (c) the stockholders of the Company approve a merger or consolidation of
the Company with any other Person (other than a merger or consolidation which
would result in the Voting Stock of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity), at least 51% of the
Voting Stock of the Company or such surviving entity outstanding immediately
after such merger or consolidation); or
     (d) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness aggregating in
excess of $10,000,000 shall occur, the effect of which is to cause the
acceleration of any issue of such Indebtedness or to enable any holder of such
Indebtedness to cause the Company or any Subsidiary to repurchase, redeem, pay,
prepay or retire any such Indebtedness held by it.
          “Closing” is defined in Section 3.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
          “Company” means Federal Signal Corporation, a Delaware corporation.
          “Confidential Information” is defined in Section 20 of the 1999 and
2003 Note Agreements and Section 21 of the 2002 Note Agreement.
          “Consolidated Net Income” means, for any period, the net income (or
net loss) of the Company and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP.
          “Consolidated Net Worth” means, as of any date, the sum of all equity
and retained earnings of the Company and its Subsidiaries, determined in
accordance

- 18 -



--------------------------------------------------------------------------------



 



with GAAP on a consolidated basis, but without deducting therefrom (a) any
non-cash charges or including therein any non-cash gains resulting from the
impact of SFAS No. 87 (Employers’ Accounting for Pensions), or (b) non-cash
charges in an aggregate amount not to exceed $200,000,000 relating to the sale,
revaluation, closure or disposition of assets, provided that such charges are
non-cash charges in the period in which taken and in all future periods, in each
case notwithstanding the GAAP treatment of any such charges or gains.
          “Consolidated Total Assets” means, as of any date, the assets and
properties of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
          “Control Event” means:
     (a) the execution by the Company or any of its Subsidiaries or Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events that, individually or in the
aggregate, may reasonably be expected to result in a Change of Control;
     (b) the execution of any written agreement that, when fully performed by
the parties thereto, would result in a Change of Control; or
     (c) the making of any written offer by any “person” (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date of the Closing) or related persons constituting a group (as such term is
used in Rule 13d-5 under the Exchange Act) to the holders of the common stock of
the Company, which offer, if accepted by the requisite number of holders, would
result in a Change of Control.
          “Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of April 25, 2007 by and among the Company, the Subsidiaries
of the Company from time to time party thereto, the several financial
institutions from time to time party thereto, and Bank of Montreal, as Agent, as
supplemented and amended by a Supplemental Agreement dated as of September 6,
2007 and a Second Amendment and Waiver dated as of March 27, 2008, as such
agreement may be hereafter amended, restated, supplemented, refinanced,
increased or reduced from time to time, and any successor credit agreement or
similar facility.
          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.
          “Default Rate” means, at any time, a rate of interest that is the
greater of (i) 2% per annum above the rate of interest otherwise payable on the
Notes at such time or (ii) 2% over the rate of interest publicly announced by
Bank of America in Chicago, Illinois as its “base” or “prime” rate at such time.
          “Disposition” is defined in Section 10.5.

- 19 -



--------------------------------------------------------------------------------



 



          “EBIT” means, for any period, Consolidated Net Income for such period
plus all amounts deducted in arriving at such Consolidated Net Income amount for
such period for (w) Interest Expense, (x) federal, state and local income tax
expense, (y) cash charges relating to the restructuring, closure, sale or
consolidation of existing operational facilities in an aggregate amount not to
exceed $15,000,000, and (z) non-cash charges in an aggregate amount not to
exceed $200,000,000 relating to the sale, revaluation, closure or disposition of
assets, provided that such charges are non-cash charges in the period in which
taken and in all future periods.
          “Eligible Line of Business” means any business similar to, consistent
with or complementary to the lines of business engaged in as of the date of this
Agreement by the Company or any of its Subsidiaries.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.
          “Event of Default” is defined in Section 11.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Existing Notes” is defined in Section I of the Global Amendment.
          “Financial Covenant” is defined in Section 10.15(a).
          “Financial Letter of Credit” means any standby letter of credit which
represents an irrevocable obligation to the beneficiary on the part of one or
more of the banks party to any Credit Agreement (and any successor thereto)
(i) to repay money borrowed by or advanced to or for the account of the account
party or (ii) to make any payment on account of any indebtedness undertaken by
the account party, in the event the account party fails to fulfill its
obligation to the beneficiary and any other standby letter of credit which is
not a Performance Letter of Credit.
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States of America.

- 20 -



--------------------------------------------------------------------------------



 



          “Global Amendment” means the Global Amendment to Note Purchase
Agreements dated as of April 27, 2009, between the Company and the holders of
the Notes named therein.
          “Governmental Authority” means
     (a) the government of
     (i) the United States of America or any State or other political
subdivision thereof, or
     (ii) any jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
          “Guaranteed Notes” means the 5.93% Guaranteed Senior Notes due
December 30, 2012 issued pursuant to the 2002 Note Agreement.
          “Guaranty” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
     (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

- 21 -



--------------------------------------------------------------------------------



 



          “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polycholorinated biphenyls).
          “Hedging Liability” means the liability of the Company or any
Subsidiary of the Company to any of the banks party to the Credit Agreement, or
any Affiliates of such banks, in respect of any interest rate, foreign currency,
and/or commodity swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate, currency or commodity hedging
arrangement, as the Company or such Subsidiary of the Company, as the case may
be, may from time to time enter into with any one or more of the Banks party to
the Credit Agreement or their Affiliates.
          “Hostile Acquisition” means the acquisition of the capital stock or
other equity interests of a Person through a tender offer or similar
solicitation of the owners of such capital stock or other equity interests which
has not been approved (prior to such acquisition) by resolutions of the Board of
Directors of such Person or by similar action if such Person is not a
corporation, or as to which such approval has been withdrawn.
          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 13.1 of the 1999 or 2003 Note Agreement or Section 14.1 of the 2002 Note
Agreement, as the case may be.
          “Indebtedness” with respect to any Person means, at any time, without
duplication,
     (a) its liabilities for borrowed money;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and other accrued liabilities arising in
the ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);
     (c) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
     (e) all its liabilities in respect of Financial Letters of Credit; and

- 22 -



--------------------------------------------------------------------------------



 



     (f) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof;
but specifically excluding from this definition of “Indebtedness”
(x) Securitization Transaction Attributed Indebtedness in connection with
Qualified Lease Securitization Transactions and (y) Trade Value Agreements.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) (except to the extent of the
foregoing exclusion) to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is deemed to be extinguished
under GAAP. Indebtedness shall be calculated for all purposes of this Agreement
at its stated principal amount without regard to the effect of utilizing FASB
No. 159 (Fair Value Option for Financial Assets and Financial Liabilities).
          “INHAM Exemption” is defined in Section 6.2(e).
          “Institutional Investor” means (a) any original purchaser of a Note
and (b) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.
          “Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement dated as of May 17, 2003 among the banks party to the Credit Agreement
and holders of senior notes heretofore issued by the Company, as such agreement
may from time to time hereafter be amended, restated or supplemented, and any
successor agreement thereto.
          “Interest Coverage Ratio” means, for any period of four consecutive
fiscal quarters of the Company ending with the most recently completed such
fiscal quarter, the ratio of EBIT minus Interest Income to Interest Expense for
such period.
          “Interest Expense” means, for any period, interest expense excluding
any interest expense not payable in cash (such as, for example, amortization of
discount and amortization of debt issuance costs) of the Company and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but specifically including any interest, discount or other financing
costs, however described, in connection with any Qualified Trade Securitization
Transaction (but not any Qualified Lease Securitization Transaction) which is
interest expense or would be characterized as interest expense if such Qualified
Trade Securitization Transaction were structured as a secured lending
transaction rather than as a purchase.
          “Interest Income” means interest income on Financial Services Assets.
          “Interest Payment Date” means, with respect to any Note, the dates
specified for the payment of interest in such Note.
          “Interest Period” is defined in Section 1.3(c) of the 2003 Note
Agreement.

- 23 -



--------------------------------------------------------------------------------



 



          “Investments” is defined in Section 10.14.
          “LIBOR” is defined in Section 1.3(a) of the 2003 Note Agreement.
          “LIBOR Breakage Amount” is defined in Section 8.8 of the 2003 Note
Agreement.
          “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
          “Make-Whole Amount” is defined in Section 8.6 of the 1999 and 2002
Note Agreements and Section 8.7 of the 2003 Note Agreement.
          “Material” means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, or (c) the
ability of any Subsidiary Guarantor to perform its obligations under the
Subsidiary Guaranty, or (d) the validity or enforceability of this Agreement,
the Notes or the Subsidiary Guaranty.
          “Most Favored Lender Notice” means a written notice from the Company
to each holder of the Notes delivered, within the time specified in
Section 10.15, after the inclusion of any Financial Covenant or any event of
default, definition or other provision relating to such Financial Covenant in
the Credit Agreement (including by way of waiver, amendment or other
modification of any exiting provision thereof) by a Responsible Officer of the
Company, in reasonable detail, including reference to Section 10.15, a verbatim
statement of such Financial Covenant, event of default, definition or other
provision relating to such Financial Covenant and any related explanatory
calculations, as applicable.
          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
          “1999 Note Agreement” means the Note Purchase Agreement dated as of
June 1, 1999, as supplemented by a First Supplement dated as of May 15, 2001, a
Second Supplement dated as of November 15, 2001 and a Third Supplement dated as
of December 1, 2002 and the Global Amendment among the Company and each of the
Purchasers or Holders named in Schedules A or Annex I thereto.

- 24 -



--------------------------------------------------------------------------------



 



          “Note Agreements” means the 1999 Note Agreement, the 2002 Note
Agreement and the 2003 Note Agreement, collectively.
          “Notes” is defined in Section 3.1 of the Global Amendment.
          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.
          “Other Purchasers” is defined in Section 2.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
          “Performance Letter of Credit” means any standby letter of credit
which represents an irrevocable obligation to the beneficiary on the part one or
more of the banks party to any Credit Agreement (and any successor thereto) to
make payment on account of any default by the account party in the performance
of a nonfinancial or commercial obligation.
          “Permitted Acquisition” means any Acquisition with respect to which
all of the following conditions shall have been satisfied:
     (a) the Acquired Business is in an Eligible Line of Business;
     (b) the Acquisition shall not be a Hostile Acquisition;
     (c) with respect to any Acquisition the aggregate purchase price of which
is less than $50,000,000, the Company shall have, no fewer than two Business
Days prior to the effective date of such Acquisition, delivered to the holders
of the Notes a certificate signed by an authorized officer of the Company
certifying that the conditions set forth in subparagraphs (e) and (f) have been
satisfied with respect to such Acquisition;
     (d) with respect to any Acquisition the aggregate purchase price of which
is greater than or equal to $50,000,000, the Company shall have, no fewer than
two Business Days prior to the effective date of such Acquisition, delivered to
holders of the Notes a certificate and supporting documentation signed by an
authorized officer of the Company containing calculations in reasonable detail
that demonstrate that the conditions set forth in subparagraphs (e) and (f) have
been satisfied with respect to such Acquisition;
     (e) after giving effect to the Acquisition and any related transactions in
connection therewith, no Default or Event of Default shall exist, including with
respect to the financial covenants contained in Sections 10.1, 10.3, 10.11 and
10.12 on a pro forma basis and

- 25 -



--------------------------------------------------------------------------------



 



     (f) after giving effect to the Acquisition and any related transaction in
connection therewith, the Company’s Total Indebtedness/Capital Ratio shall not
exceed 0.50 to 1.
          “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.
          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
          “Prepayment Premium” means, with respect to any floating rate Note,
the premium, which may be specified as a percentage of the principal amount, if
any, specified in this Agreement or in any Supplement to this Agreement, payable
in connection with any optional redemption by the Company of such floating rate
Note.
          “Priority Debt” means, as of any date, the sum (without duplication)
of (a) unsecured Indebtedness of Subsidiaries on such date, other than
Indebtedness permitted by Sections 10.7(a) through (f), and (b) Indebtedness of
the Company and its Subsidiaries secured by Liens not otherwise permitted by
Sections 10.4(a) through (i) on such date.
          “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.
          “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14
issued by the United States Department of Labor.
          “Qualified Lease Securitization Transaction” means any Qualified
Securitization Transaction pursuant to which the principal assets being sold,
conveyed or otherwise transferred are equipment leases and rights related
thereto.
          “Qualified Securitization Transaction” means any transaction or series
of transactions that may be entered into by the Company or any Subsidiary
pursuant to which the Company or any Subsidiary may sell, convey or otherwise
transfer to a newly-formed Subsidiary or other special-purpose entity, or any
other Person, any accounts or notes receivable or equipment leases and rights
related thereto (including, in the case of equipment leases, the leased
equipment), provided that all of the material terms and conditions of such
transaction or series of transactions, including the amount and type of any
recourse to the Company or any Subsidiary with respect to the assets
transferred, are reasonably acceptable to the Required Holders.
          “Qualified Trade Securitization Transaction” means any Qualified
Securitization Transaction other than a Qualified Lease Securitization
Transaction.

- 26 -



--------------------------------------------------------------------------------



 



          “Required Holders” means, at any time, the holders of at least a
majority in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates) under the 1999 Note
Agreement, the 2002 Note Agreement or the 2003 Note Agreement, as the context
requires.
          “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this agreement.
          “Reuters Screen LIBO Page” is defined in Section 1.3(a) of the 2003
Note Agreement.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time.
          “Securitization Transaction Attributed Indebtedness” means the amount
of obligations outstanding under the legal documents entered into as part of any
Qualified Securitization Transaction on any date of determination that would be
characterized as principal if such Qualified Securitization Transaction were
structured as a secured lending transaction rather than as a purchase.
          “Senior Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or comptroller of the Company.
          “Series 1999-A Notes” means the 7.79% Senior Note, Series 1999-A, due
June 15, 2011 issued under the 1999 Note Agreement.
          “Series 2001-A Notes” means the 7.60% Senior Note, Series 2001-A,
Tranche 2, due May 30, 2011 issued under the 1999 Note Agreement.
          “Series 2002-A Notes” means the 6.24% Senior Note, Series 2002-A, due
December 15, 2012 issued under the 1999 Note Agreement.
          “Series 2003-A Notes” is defined in Section 1.2 of the 2003 Note
Agreement.
          “Series 2003-A, Tranche 2, Floating Rate Notes” is defined in
Section 1.2 of the 2003 Note Agreement.
          “Series 2003-A, Tranche 3, Floating Rate Notes” is defined in
Section 1.2 of the 2003 Note Agreement.
          “Significant Subsidiary” means, at any time, any Subsidiary Guarantor
and any Subsidiary that would at such time constitute a “significant
subsidiary,” as defined in Regulation S-X of the Securities and Exchange
Commission.
          “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such

- 27 -



--------------------------------------------------------------------------------



 



Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
          “Subsidiary Guaranty” is defined in Section 1.1 of the 1999 and 2003
Note Agreements and Section 1 of the 2002 Note Agreement.
          “Subsidiary Guarantor” is defined in Section 1.1 of the 1999 and 2003
Note Agreements and Section 1 of the 2002 Note Agreement.
          “Supplement” is defined in Section 1.1 of the 1999 and 2003 Note
Agreements.
          “this Agreement” or “the Agreement” is defined in Section 17.3 of the
1999 and 2003 Note Agreements and Section 18.3 of the 2002 Note Agreement.
          “Total Indebtedness” means, as of any time, the Indebtedness of the
Company and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.
          “Total Indebtedness/Capital Ratio” means, as of any time, the ratio of
(i) Total Indebtedness to (ii) (x) Total Indebtedness plus (y) Consolidated Net
Worth.
          “Trade Value Agreement” means a guaranty or contingent agreement or
obligation, however expressed, pursuant to which the Company or any Subsidiary
of the Company assures a customer that such customer will receive a certain
minimum credit toward the purchase of new equipment from the Company or any
Subsidiary of the Company for the value of equipment previously purchased from
the Company or any Subsidiary of the Company that is traded in as part of such
purchase of new equipment. The amount of any Trade Value Agreement for the
purposes of this Agreement is the maximum amount of credit that the beneficiary
thereof could utilize at any time during the duration of such Trade Value
Agreement.
          “2002 Note Agreement” means the Note Purchase Agreement dated as of
December 15, 2002, as amended by an Assumption and First Amendment dated as of
January 31, 2008 and the Global Amendment among the Company and each of the
Purchasers or Holders named in Schedule A or Annexe I thereto.
          “2003 Note Agreement” means the Master Note Purchase Agreement dated
as of June 1, 2003, as amended by the Global Amendment among the Company and
each of the Purchasers or Holders named in Schedule A or Annex I thereto.

- 28 -



--------------------------------------------------------------------------------



 



          “USA Patriot Act” means Public Law 107-56 of the United States of
America, United and Strengthening America by Providing Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001.
          “Voting Stock” of any Person means capital stock of any class or
classes or other equity interests (however designated) having ordinary voting
power for the election of directors or similar governing body of such Person,
other than stock or other equity interests having such power only by reason of
the happening of a contingency.
          “Wholly Owned Subsidiary” means, at any time, any Subsidiary 100% of
all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly Owned Subsidiaries at such time.
3. AMENDMENT AND RESTATEMENT OF EXISTING NOTES.
3.1. Amendment and Restatement of Existing Notes.
          Each of the Existing Notes of each series is, without any further
action required on the part of any other Person, deemed to be automatically
amended to conform to and have the terms provided in this Global Amendment
(except that the principal amount and the payee of each Existing Note shall
remain unchanged). The Existing Notes, as amended and restated by Exhibit A,
shall be hereinafter referred to, individually, as a “Note” and, collectively,
as the “Notes.” Any Note issued on or after the Effective Date (as defined
below) shall be in the form of Exhibit A-1, A-2, A-3, A-4, A-5 or A-6 to this
Global Amendment. The term “Notes” as used in each Note Agreement shall include
each Note delivered pursuant to any provision of such Note Purchase Agreement
(and as hereafter amended) and each Note delivered in substitution or exchange
for any such Note pursuant to any such provision.
3.2. Replacement Notes.
          Upon the request of any Holder at any time, the Company will issue a
replacement Note or Notes in favor of each record holder of an Existing Note in
exchange for such holder’s Existing Notes.
     4. REPRESENTATIONS AND WARRANTIES.
          To induce you to enter into this Global Amendment and consent to the
Amendments, the Company represents and warrants as follows:
     4.1. Authorization, etc.
          The execution and delivery of this Global Amendment by the Company and
compliance by the Company with its obligations hereunder and under each Note
Agreement: (a) are within the corporate powers of the Company; and (b) are legal
and do not conflict with, result in any breach of, constitute a default under,
or result in the creation of any Lien upon any property of the Company under the
provisions of: (i) the Company’s Certificate of Incorporation; (ii) any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority

- 29 -



--------------------------------------------------------------------------------



 



applicable to either the Company or its property; or (iii) any agreement or
instrument to which the Company is a party or by which the Company or any of its
property may be bound or any statute or other rule or regulation of any
Governmental Authority applicable to the Company or its property.
          This Global Amendment has been duly authorized by all necessary action
on the part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes, and each Note Agreement as amended by
this Global Amendment constitutes, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
4.2. No Defaults.
          After giving effect to this Global Amendment, (i) no Default or Event
of Default will exist and (ii) no event will have occurred and no condition will
exist that results in, or could reasonably be expected to result in, a Material
Adverse Effect.
4.3. Reaffirmation of Representations and Warranties.
          Each of the representations and warranties contained in Section 5 of
each Note Agreement is true and correct in all material respects with the same
force and effect as if made by the Company on and the date hereof (or, if any
representation or warranty is expressly stated to have been made as of a
specific date, as of such date), except (a) for such changes, facts,
transactions and occurrences that have been publicly disclosed by the Company
(including in its financial statements and in its filings with the Securities
and Exchange Commission) and (b) for changes in the ordinary course of business
and other changes that have not had and could not reasonably be expected to have
a Material Adverse Effect.
4.4. Solvency.
          After giving effect to the consummation of the transactions
contemplated hereby (i) each of the fair value and the present fair saleable
value of the assets (including any rights of subrogation or contribution to
which such Person is entitled) of the Company and each Subsidiary Guarantor is
greater than its debts and other liabilities (including contingent, unmatured
and unliquidated debts and liabilities) and the maximum estimated amount
required to pay such debts and liabilities as such debts and liabilities mature
or otherwise become payable; (ii) the Company and each Subsidiary Guarantor is
able and expects to be able to pay its debts and other liabilities (including
contingent, unmatured and unliquidated debts and liabilities) as they mature;
and (iii) the Company and each Subsidiary Guarantor does not have unreasonably
small capital to carry on its business as conducted and as proposed to be
conducted.

- 30 -



--------------------------------------------------------------------------------



 



4.5. Federal Signal Canada Finance Company.
          Federal Signal Canada Finance Company, formerly a Subsidiary of the
Company, has been liquidated and dissolved.
5. REPRESENTATION OF EACH HOLDER.
          Each Holder represents that it is the beneficial holder of the
outstanding principal amount of the Existing Notes set forth opposite its name
as sect forth on Annex I and that this Global Amendment has been duly
authorized, executed and delivered by it or on its behalf.
6. EFFECTIVENESS.
          This Global Amendment shall become effective and binding upon the
Company and the Holders on the date of the satisfaction in full of the following
conditions precedent (the “Effective Date”):
6.1. Execution and Delivery of this Global Amendment.
          The Company and all Holders shall have executed and delivered this
Global Amendment.
6.2. Representation and Warranties.
          The representations and warranties set forth in Section 4 of this
Global Amendment shall be true and correct on such date in all respects.
6.3. Performance; No Default.
          The Company shall have performed and complied with all agreements and
conditions contained in this Global Amendment required to be performed or
complied with by it prior to or on the Effective Date and no Default or Event of
Default shall have occurred and be continuing.
6.4. Opinion.
          The Holders shall have received opinions, dated the date hereof, from
Jennifer Sherman, General Counsel for the Company, and Thompson Coburn LLP,
special counsel for the Company, in form and substance satisfactory to the
Holders and the Holders’ special counsel.
6.5. Prepayment of Notes.
          The Company shall have prepaid at least $50,000,000 aggregate
principal amount of All Notes of All Series at a price of 100% of the principal
amount of the Notes to be prepaid (without any Make-Whole Amount), plus interest
accrued to the date of prepayment. Such prepayment shall be allocated among All
Notes of All Series in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof, based upon the principal amounts set forth in
Annex I. By its execution and delivery of this Global Amendment, each Holder
party

- 31 -



--------------------------------------------------------------------------------



 



to such agreements waives compliance by the Company with the provisions of
Section 8.2 and 8.5 of the 1999 and 2002 Note Agreement and Sections 8.2 and 8.6
of the 2003 Note Agreement for purposes of the prepayment referred to in the
preceding sentence.
6.6. Amendment Fee.
          The Company shall have paid to each Holder, on or prior to the
Effective Date, an amendment fee equal to, in the aggregate, 0.10% of the
outstanding principal amount of the Notes held by each such Holder as set forth
in Annex I. The Company shall have delivered to each Holder, at least one
Business Day prior to the date of payment, a calculation and schedule of the
payments to be made to each Holder in connection with the amendment fee and the
prepayment pursuant to Section 5.5.
6.7. Payment of Special Counsel Fees.
          The Company shall have paid all fees and expenses of special counsel
to the Holders.
6.8. Confirmation of Subsidiary Guaranty.
6.9. Proceedings and Documents.
          All corporate and other proceedings in connection with the
transactions contemplated by this Global Amendment and all documents and
instruments incident to such transactions shall be satisfactory to you and your
special counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.
7. MISCELLANEOUS.
7.1. Part of Note Purchase Agreement; Future References, etc.
          This Global Amendment shall be construed in connection with and as a
part of each Note Agreement and, except as expressly amended by this Global
Amendment, all terms, conditions and covenants contained in each Note Agreement
are ratified and shall be and remain in full force and effect. Any and all
notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Global Amendment may refer to each Note
Agreement without making specific reference to this Global Amendment, but
nevertheless all such references shall include this Global Amendment unless the
context otherwise requires.
7.2. Counterparts; Facsimile.
          This Global Amendment may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together

- 32 -



--------------------------------------------------------------------------------



 



signed by all, of the parties hereto. Delivery of an executed signature page by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Global Amendment.
7.3. Governing Law.
          THIS GLOBAL AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF ILLINOIS EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.
Remainder of page intentionally left blank.

- 33 -



--------------------------------------------------------------------------------



 



          If you are in agreement with the foregoing, please sign the
accompanying counterpart of this Global Amendment and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

                  Very truly yours,    
 
                FEDERAL SIGNAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

S-1



--------------------------------------------------------------------------------



 



The foregoing is agreed
to as of the date thereof.
ALLSTATE LIFE INSURANCE COMPANY

         
By:
       
Name:
 
 
   
 
       
By:
       
Name:
 
 
   

               Authorized Signatories
ALLSTATE LIFE INSURANCE COMPANY OF
    NEW YORK

         
By:
       
Name:
 
 
   
 
       
By:
       
Name:
 
 
   

               Authorized Signatories
AMERICAN HERITAGE LIFE INSURANCE COMPANY

         
By:
       
Name:
 
 
   
 
       
By:
       
Name:
 
 
   

               Authorized Signatories

S-2



--------------------------------------------------------------------------------



 



          AMERICAN FAMILY LIFE INSURANCE COMPANY    
 
       
By:
       
Name:
 
 
   
Title:
       



S-3



--------------------------------------------------------------------------------



 



ACACIA LIFE INSURANCE COMPANY
By: Summit Investment Advisors, Inc., as Agent

         
By:
       
Name:
 
 
Andrew S. White    
Title:
  Managing Director — Private Placements    
 
        AMERITAS LIFE INSURANCE CORP.    
 
       
By:
       
Name:
 
 
Andrew S. White    
Title:
  Managing Director — Private Placements    

S-4



--------------------------------------------------------------------------------



 



          GENERAL AMERICAN LIFE INSURANCE COMPANY    
By:
  Metropolitan Life Insurance Company,
as Investment Manager    

         
By:
       
Name:
 
 
   
Title:
       
 
        METROPOLITAN LIFE INSURANCE COMPANY    
 
       
By:
       
Name:
 
 
   
Title:
       

S-5



--------------------------------------------------------------------------------



 



          GENWORTH LIFE AND ANNUITY INSURANCE COMPANY    
 
       
By:
       
 
       
Name:
       
Title:
       

S-6



--------------------------------------------------------------------------------



 



              HARTFORD LIFE INSURANCE COMPANY HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY HARTFORD FIRE INSURANCE COMPANY HARTFORD LIFE AND ANNUITY
INSURANCE COMPANY By:   Hartford Investment Management Company         Their
Agent and Attorney-in-Fact    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
            PHYSICIANS LIFE INSURANCE COMPANY By:   Hartford Investment
Management Company         Its Investment Manager    
By:
                     
Name:
           
Title:
           

S-7



--------------------------------------------------------------------------------



 



         
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, Successor by merger to
    JEFFERSON-PILOT LIFE INSURANCE COMPANY    
By:
  Delaware Investment Advisers,    
 
  A series of Delaware Management Business Trust,    
 
  Attorney-in-Fact    
 
       
By:
       
 
       
Name:
  Jayson Bronchetti    
Title:
  Vice President    

S-8



--------------------------------------------------------------------------------



 



          KNIGHTS OF COLUMBUS    
 
       
By:
       
Name:
 
 
   
Title:
       



S-9



--------------------------------------------------------------------------------



 



          MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY    
BY:
  Babson Capital Management LLC,
as Investment Adviser    

         
By:
       
 
       
Name:
       
Title:
       

          C.M. LIFE INSURANCE COMPANY    
By:
  Babson Capital Management LLC,
as Investment Adviser    

         
By:
       
 
       
Name:
       
Title:
       

S-10



--------------------------------------------------------------------------------



 



NATIONWIDE LIFE INSURANCE COMPANY

         
By:
       
 
       
Name:
       
Title:
       

NATIONWIDE MUTUAL INSURANCE COMPANY

         
By:
       
 
       
Name:
       
Title:
       

S-11



--------------------------------------------------------------------------------



 



             
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
   
 
            By:   Prudential Investment Management, Inc., as investment manager
   
 
           
 
  By:        
 
           
 
                Vice President    

S-12



--------------------------------------------------------------------------------



 



STATE FARM LIFE INSURANCE COMPANY

         
By:
       
 
       
Name:
       
Title:
       

         
By:
       
 
       
Name:
       
Title:
       

S-13



--------------------------------------------------------------------------------



 



THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
WESTERN NATIONAL LIFE INSURANCE COMPANY
      (formerly known as AIG Annuity Insurance Company)
SUNAMERICA LIFE INSURANCE COMPANY

         
By:
  AIG Global Investment Corp., Investment adviser    
 
       
By:
       
 
       
Name:
       
Title:
       

S-14



--------------------------------------------------------------------------------



 



              CONNECTICUT GENERAL LIFE INSURANCE COMPANY     By:   CIGNA
Investments, Inc. (authorized agent)    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

S-15



--------------------------------------------------------------------------------



 



ANNEX I
SCHEDULE OF HOLDERS
1999 Note Agreement

                              6.79%     6.60%     5.24%       Series 1999-A    
Series 2001-A     Series 2002-A                                   Holder   Notes
    Notes     Notes  
Allstate Life Insurance Company
                  $ 4,000,000  
Allstate Life Insurance Company of New York
                  $ 4,000,000  
American Heritage Life Insurance Company
                  $ 2,000,000  
American Family Life Insurance Company
  $ 1,800,000                  
Cudd & Co.1
  $ 1,800,000                  
Cudd & Co.2
  $ 600,000                  
General American Life Insurance Company
                  $ 10,000,000  
Genworth Life and Annuity Insurance Company
                  $ 3,000,000  
Hartford Life and Annuity Insurance Company
  $ 8,400,000.00     $ 1,285,714.29          
Hartford Life Insurance Company
          $ 3,085,714.29          
Hartford Life and Accident Insurance Company
  $ 6,000,000                  
Hartford Fire Insurance Company
                  $ 10,000,000  
Physicians Life Insurance Company
          $ 771,428.57          
The Lincoln National Life Insurance Company
                  $ 8,000,000  
Knights of Columbus
  $ 3,900,000                  
Massachusetts Mutual Life Insurance Company
  $ 7,080,000                  
C.M. Life Insurance Company
  $ 420,000                  
Nationwide Life Insurance Company
          $ 6,428,570.71     $ 5,000,000  
Nationwide Mutual Insurance Company
                  $ 2,000,000  
Pru & Co.3
          $ 7,714,285.92          
State Farm Life Insurance Company
          $ 2,142,857.22     $ 5,000,000  
The Variable Annuity Life Insurance Company
                  $ 7,000,000  
 
                 
Total
  $ 30,000,000     $ 21,428,571.00     $ 60,000,000  
 
                 

 

1  
Nominee of Ameritas Life Insurance Company
  2  
Nominee of Acacia Life Insurance Company.
  3  
Nominee of Prudential Retirement Insurance and Annuity Company.

Annex I

 



--------------------------------------------------------------------------------



 



SCHEDULE OF HOLDERS
(Continued)
2002 Note Agreement

              4.93%                                 Holder   Guaranteed Notes  
Western National Life Insurance Company
  $ 17,600,000  
Metropolitan Life Insurance Company
  $ 8,000,000  
State Farm Life Insurance Company
  $ 6,400,000  
 
     
Total
  $ 32,000,000  
 
     

2003 Note Agreement

                      Floating Rate Notes       Series 2003-A     Series 2003-A
                                 Holder   Tranche 2, Notes     Tranche 3, Notes
 
Allstate Life Insurance Company
          $ 10,000,000  
CIG & Co.4
  $ 8,000,000          
SunAmerica Life Insurance Company
  $ 12,000,000          
 
           
Total
  $ 20,000,000     $ 10,000,000  
 
           

 

4  
Nominee of Connecticut General Life Insurance Company.

Annex I

2



--------------------------------------------------------------------------------



 



EXHIBIT A-1
[FORM OF SERIES 1999-A NOTE]
FEDERAL SIGNAL CORPORATION
7.79% SENIOR NOTE, SERIES 1999-A
DUE JUNE 15, 2011

      No. [                    ]   [Date] $[                    ]   PPN: 313855
F@2

          FOR VALUE RECEIVED, the undersigned, FEDERAL SIGNAL CORPORATION
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [                    ],
or registered assigns, the principal sum of [                     ] DOLLARS on
June 15, 2011, with interest (computed on the basis of a 360-day year of twelve
30-day months) on the unpaid balance thereof (a) at the rate of 7.79% per annum
from the date hereof, payable semiannually in arrears, on the 15th day of June
and December in each year, commencing with the June 15 or December 15 next
succeeding the date hereof, until December 31, 2009 and (b) thereafter at the
rate of 8.79% per annum or such greater rate as may become payable pursuant to
Section 1A of the Note Purchase Agreement referred to below on such dates until
the principal hereof shall have become due and payable. To the extent permitted
by law additional interest shall accrue and be payable on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at the Default Rate as
defined in the Note Purchase Agreement referred to below.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America in Chicago, Illinois or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement, dated as of June 1, 1999,
as supplemented by a First Supplement dated as of May 15, 2001, a Second
Supplement dated as of November 15, 2001 and a Third Supplement dated as of
December 1, 2002 and as amended by a Global Amendment to Note Purchase
Agreements dated as of April 27, 2009 (as so supplemented and amended and
hereafter from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality
Exhibit A-1

 



--------------------------------------------------------------------------------



 



provisions set forth in Section 20 of the Note Purchase Agreement and (ii) to
have made the representation set forth in Section 6.2 of the Note Purchase
Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
          The Company will make required prepayments of principal on the dates
and in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          Payment of the principal of, and interest and Make-Whole Amount, if
any, on this Note, and all other amounts due under the Note Purchase Agreement,
is guaranteed pursuant to the terms of a Guaranty dated as of June 17, 1999 of
certain Subsidiaries of the Company.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

                  FEDERAL SIGNAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-1

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
[FORM OF SERIES 2001-A, TRANCHE 2, NOTE]
FEDERAL SIGNAL CORPORATION
7.60% SENIOR NOTE, SERIES 2001-A,
TRANCHE 2, DUE MAY 30, 2011

No. [                    ]   [Date] $[                    ]   PPN: 313855 F*4

          FOR VALUE RECEIVED, the undersigned, FEDERAL SIGNAL CORPORATION
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [                    ],
or registered assigns, the principal sum of [                     ] DOLLARS on
May 30, 2011, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance thereof at the rate of 7.60% per annum
from the date hereof, payable semiannually in arrears, on May 30 and November 30
in each year, commencing with the May 30 or November 30 next succeeding the date
hereof, until December 31, 2009 and (b) thereafter at the rate of 8.60% per
annum or such greater rate as may become payable pursuant to Section 1A of the
Note Purchase Agreement referred to below on such dates until the principal
hereof shall have become due and payable. To the extent permitted by law
additional interest shall accrue and be payable on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at the Default Rate as
defined in the Note Purchase Agreement referred to below.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America in Chicago, Illinois or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement, dated as of June 1, 1999,
as supplemented by a First Supplement dated as of May 15, 2001, a Second
Supplement dated as of November 15, 2001 and a Third Supplement dated as of
December 1, 2002 and as amended by a Global Amendment to Note Purchase
Agreements dated as of April 27, 2009 (as so supplemented and amended and
hereafter from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality
Exhibit A-2

 



--------------------------------------------------------------------------------



 



provisions set forth in Section 20 of the Note Purchase Agreement and (ii) to
have made the representation set forth in Section 6.2 of the Note Purchase
Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
          The Company will make required prepayments of principal on the dates
and in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          Payment of the principal of, and interest and Make-Whole Amount, if
any, on this Note, and all other amounts due under the Note Purchase Agreement,
is guaranteed pursuant to the terms of a Guaranty dated as of June 17, 1999 of
certain Subsidiaries of the Company.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

                  FEDERAL SIGNAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-2

2



--------------------------------------------------------------------------------



 



EXHIBIT A-3
[FORM OF SERIES 2002-A NOTE]
FEDERAL SIGNAL CORPORATION
6.24% SENIOR NOTE, SERIES 2002-A
DUE DECEMBER 15, 2012

No. [                    ]   [Date] $[                    ]   PPN: 313855 E*5

          FOR VALUE RECEIVED, the undersigned, FEDERAL SIGNAL CORPORATION
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [                    ],
or registered assigns, the principal sum of [                     ] DOLLARS on
December 15, 2012, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 6.24% per
annum from the date hereof, payable semiannually in arrears, on June 15 and
December 15 in each year, commencing with the first of such dates after the date
hereof, until December 31, 2009 and (b) thereafter at the rate of 7.24% per
annum or such greater rate as may become payable pursuant to Section 1A of the
Note Purchase Agreement referred to below on such dates until the principal
hereof shall have become due and payable. To the extent permitted by law
additional interest shall accrue and be payable on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at the Default Rate as
defined in the Note Purchase Agreement referred to below.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America in Chicago, Illinois or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement, dated as of June 1, 1999,
as supplemented by a First Supplement dated as of May 15, 2001, a Second
Supplement dated as of November 15, 2001 and a Third Supplement dated as of
December 1, 2002 and as amended by a Global Amendment to Note Purchase
Agreements dated as of April 27, 2009 (as so supplemented and amended and
hereafter from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality
Exhibit A-3

 



--------------------------------------------------------------------------------



 



provisions set forth in Section 20 of the Note Purchase Agreement and (ii) to
have made the representation set forth in Section 6.2 of the Note Purchase
Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
          The Company will make required prepayments of principal on the dates
and in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          Payment of the principal of, and interest and Make-Whole Amount, if
any, on this Note, and all other amounts due under the Note Purchase Agreement,
is guaranteed pursuant to the terms of a Guaranty dated as of June 17, 1999 of
certain Subsidiaries of the Company.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

             
 
  FEDERAL   SIGNAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-3

2



--------------------------------------------------------------------------------



 



EXHIBIT A-4
[FORM OF GUARANTEED NOTE]
FEDERAL SIGNAL CORPORATION
5.93% SENIOR NOTE
DUE DECEMBER 30, 2012

      No. [                    ]   [Date] $[                    ]   PPN: 313855
D#2

          FOR VALUE RECEIVED, the undersigned, FEDERAL SIGNAL CORPORATION
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to [                    ],
or registered assigns, the principal sum of [                     ] DOLLARS on
December 30, 2012, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 5.93% per
annum from the date hereof, payable semiannually in arrears, on June 30 and
December 30 in each year, commencing with the first of such dates after the date
hereof, until December 31, 2009 and (b) thereafter at the rate of 6.93% per
annum or such greater rate as may become payable pursuant to Section 1A of the
Note Purchase Agreement referred to below on such dates until the principal
hereof shall have become due and payable. To the extent permitted by law
additional interest shall accrue and be payable on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at the Default Rate as
defined in the Note Purchase Agreement referred to below.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America in Chicago, Illinois or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement, dated as of December 15,
2002, as amended by an Assumption and First Amendment dated as of January 31,
2008 and a Global Amendment to Note Purchase Agreements date as of April 27,
2009 (as so supplemented and amended and hereafter from time to time amended,
the “Note Purchase Agreement”), among the Company, a subsidiary of the Company
to whom the Company has succeeded and the respective Purchasers named therein
and is entitled to the benefits thereof. Each holder of this Note will be
deemed, by its acceptance hereof, (i) to have agreed to the confidentiality
provisions set forth in Section 20
Exhibit A-4

 



--------------------------------------------------------------------------------



 



of the Note Purchase Agreement and (ii) to have made the representation set
forth in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
          The Company will make required prepayments of principal on the dates
and in the amounts specified in the Note Purchase Agreement. This Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          Payment of the principal of, and interest and Make-Whole Amount, if
any, on this Note, and all other amounts due under the Note Purchase Agreement,
is guaranteed pursuant to the terms of a Guaranty dated as of April 27, 2009 of
certain Subsidiaries of the Company.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

                  FEDERAL SIGNAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-4

2



--------------------------------------------------------------------------------



 



EXHIBIT A-5
[FORM OF SERIES 2003-A, TRANCHE 2 NOTE]
FEDERAL SIGNAL CORPORATION
FLOATING RATE NOTE, SERIES 2003-A
TRANCHE 2, DUE JUNE 30, 2010

      No. A2R-[                    ]   [Date] $[                    ]   PPN:
313855 E@3

          FOR VALUE RECEIVED, the undersigned, FEDERAL SIGNAL CORPORATION
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, promises to pay to [      ], or registered
assigns, the principal sum of $[     ] on June 30, 2010, with interest (computed
on the basis of a 360-day year and the actual number of days elapsed) (a) on the
unpaid principal thereof at a floating rate equal to the Adjusted LIBOR Rate
from time to time, payable quarterly on each March 30, June 30, September 30 and
December 30, commencing with the March 30, June 30, September 30 or December 30
next succeeding the date hereof until the principal shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
interest, any overdue payment of any Prepayment Premium and any overdue payment
of any LIBOR Breakage Amount at the Default Rate until paid.
          Payments of principal of, interest on and any Prepayment Premium or
LIBOR Breakage Amount with respect to this Note are to be made in lawful money
of the United States of America at the principal office of Bank of America in
Chicago, Illinois or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to separate Note Purchase Agreement, dated as of
June 1, 2003, as amended by a Global Amendment to Note Purchase Agreements dated
as of April 27, 2009 (as hereafter from time to time amended and supplemented,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Reference is
made to the Note Purchase Agreement for the definitions used herein and the
method of calculating the interest and other payments to be made or in respect
of this Note. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representation set forth
in Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
Exhibit A-5

 



--------------------------------------------------------------------------------



 



registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Prepayment Premium and LIBOR Breakage Amount) and with the effect
provided in the Note Purchase Agreement.
          Payment of the principal of, and interest, Prepayment Premium, if any,
and LIBOR Breakage Amount, if any, on this Note, and all other amounts due under
the Note Purchase Agreement, is guaranteed pursuant to the terms of a Subsidiary
Guaranty dated as of June 1, 2003 of certain Subsidiaries of the Company.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

                  FEDERAL SIGNAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-5

2



--------------------------------------------------------------------------------



 



EXHIBIT A-6
[FORM OF SERIES 2003-A, TRANCHE 3 NOTE]
FEDERAL SIGNAL CORPORATION
FLOATING RATE NOTE, SERIES 2003-A
TRANCHE 3, DUE JUNE 30, 2013

      No. A3R-[                    ]   [Date] $[                    ]   PPN:
313855 E#1

          FOR VALUE RECEIVED, the undersigned, FEDERAL SIGNAL CORPORATION
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, promises to pay to [      ], or registered
assigns, the principal sum of $[     ] on June 30, 2013, with interest (computed
on the basis of a 360-day year and the actual number of days elapsed) (a) on the
unpaid principal thereof at a floating rate equal to the Adjusted LIBOR Rate
from time to time, payable quarterly on each March 30, June 30, September 30 and
December 30, commencing with the March 30, June 30, September 30 or December 30
next succeeding the date hereof until the principal shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
interest, any overdue payment of any Prepayment Premium and any overdue payment
of any LIBOR Breakage Amount at the Default Rate until paid.
          Payments of principal of, interest on and any Prepayment Premium or
LIBOR Breakage Amount with respect to this Note are to be made in lawful money
of the United States of America at the principal office of Bank of America in
Chicago, Illinois or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement, dated as of June 1, 2003,
as amended by a Global Amendment to Note Purchase Agreements dated as of
April 27, 2009 (as hereafter from time to time amended and supplemented, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof. Reference is made to the
Note Purchase Agreement for the definitions used herein and the method of
calculating the interest and other payments to be made or in respect of this
Note. Each holder of this Note will be deemed, by its acceptance hereof, (i) to
have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) to have made the representation set forth in
Section 6.2 of the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s
Exhibit A-6

 



--------------------------------------------------------------------------------



 



attorney duly authorized in writing, a new Note for a like principal amount will
be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Prepayment Premium and LIBOR Breakage Amount) and with the effect
provided in the Note Purchase Agreement.
          Payment of the principal of, and interest, Prepayment Premium, if any,
and LIBOR Breakage Amount, if any, on this Note, and all other amounts due under
the Note Purchase Agreement, is guaranteed pursuant to the terms of a Subsidiary
Guaranty dated as of June 1, 2003 of certain Subsidiaries of the Company.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Illinois
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

                  FEDERAL SIGNAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-6

2



--------------------------------------------------------------------------------



 



EXHIBIT B
CONFIRMATION OF SUBSIDIARY GUARANTY
          Reference is made to (i) the Note Purchase Agreement dated as of
June 1, 1999, as supplemented by a First Supplement dated as of May 15, 2001
(‘First Supplement”), a Second Supplement dated as of November 15, 2001 (“Second
Supplement”) and a Third Supplement dated as of December 1, 2002 (“Third
Supplement”) among Federal Signal Corporation (the “Company”) and each of the
Purchasers named in Schedules A thereto (such Note Purchase Agreement, as so
supplemented, the “1999 Note Agreement”); (ii) the Note Purchase Agreement dated
as of December 15, 2002, as amended by an Assumption Agreement and First
Amendment dated as of January 31, 2008, among the Company (as guarantor of and
successor to Federal Signal Canada Finance Company) and the Purchasers named in
Schedule A thereto (the “2002 Note Agreement”); and (iii) the Master Note
Purchase Agreement dated as of June 1, 2003 among the Company and the Purchasers
named in Schedule A thereto (the “2003 Note Agreement” and, together with the
1999 Note Agreement and the 2002 Note Agreement, the “Note Agreements”).
          Pursuant to the Note Agreements the following series of Senior Notes
were issued, all or a portion of which remain outstanding:
$50,000,000 6.79% Senior Notes, Series 1999-A, due June 15, 2011;
$50,000,000 6.60% Senior Notes, Series 2001-A, Tranche 2, due May 30, 2011;
$60,000,000 5.24% Senior Notes, Series 2002-A, due December 15, 2012;
$40,000,000 4.93% Guaranteed Senior Notes due December 30, 2012;
$20,000,000 Floating Rate Senior Notes, Series 2003-A, Tranche 2, due June 30,
2010;
$10,000,000 Floating Rate Senior Notes, Series 2003-A, Tranche 3, due June 30,
2013 (and, together with the Senior Notes referenced above, the “Existing
Notes”).
Pursuant to Subsidiary Guaranties date as of June 17, 1999, June 1, 2003 and
January 31, 2008, the undersigned guaranteed payment by the Company of all
amounts due under the Note Agreements and the Notes. The Company and the holders
of the Existing Notes have entered into a Global Amendment to Note Purchase
Agreements dated as of April 27, 2009 (“Global Amendment”) that modifies the
Note Agreements and the Existing Notes.
Exhibit B

 



--------------------------------------------------------------------------------



 



          Each of undersigned acknowledge consents to such Global Amendment and
acknowledges and affirms its obligations under each of the Subsidiary
Guaranties. In witness whereof, the undersigned have caused this confirmation to
be executed and delivered.
Dated: As of April 27, 2009

                  EMERGENCY ONE, INC.         VACTOR MANUFACTURING, INC.        
ELGIN SWEEPER COMPANY         FEDERAL APD INCORPORATED         FS DEPOT, INC.  
      ATHEY PRODUCT, INC.         E-ONE NEW YORK, INC.         FEDERAL SIGN AND
SIGNAL, INC.         GUZZLER MANUFACTURING, INC.         FEDERAL MERGER
CORPORATION         FEDERAL SIGN, INC.         FEDERAL SIGNAL CREDIT CORPORATION
        FS HOLDING, INC.         JETSTREAM OF HOUSTON, INC.         JETSTREAM OF
HOUSTON, LLP         PAULUHN ELECTRIC MFG. CO. INC.         PAULUHN ELECTRIC
MANUFACTURING, LLP    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                VICTOR PRODUCTS USA, INCORPORATED    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Exhibit B

 